THE LAW OFFICES OF

ANDREW J. FrRiscuH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK. NEW YORK 10119
(212) 285-8000
FAX: (646) 304-0852

December 15, 2019
Filed on ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Anton Bogdanov, 19-CR-197 (MKB)
Dear Judge Brodie:

The government and Mr. Bogdanov have today proposed to the Court’s and
Magistrate Scanlon’s case managers that the guilty plea in this case be scheduled for February 3,
2020. The parties are in the process of working through certain issues in the case. If the parties
are able to advance the date for the guilty plea, we will do so. Meanwhile, the parties agree that
time should be excluded under the Speedy Trial Act from December 13, 2019, through February
3, 2020, to accommodate ongoing negotiations toward a resolution and the attorneys’ respective
schedules.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: AUSA Michael Keilty
AUSA Jonathan Algor

WWW.ANDREWFRISCH.COM
